 



EXHIBIT 10.1
Amendment No. 4, Consent and Waiver
to and under
Credit Agreement
          This Amendment No. 4, Consent and Waiver, dated as of December 18,
2006 (this “Amendment”), to and under the Credit Agreement, dated as of
March 20, 2006 (as amended, including by this Amendment, the “Credit
Agreement”), among Affiliated Computer Services, Inc., a Delaware corporation
(the “Company”), ACS Commercial Solutions, Inc., a Nevada corporation, ACS
Education Services, Inc., a Delaware corporation, ACS Enterprise Solutions,
Inc., a Delaware corporation, ACS HR Solutions, LLC, a Pennsylvania limited
liability company, ACS Outsourcing Solutions, Inc., a Michigan corporation, ACS
State & Local Solutions, Inc., a New York corporation, ACS State Healthcare,
LLC, a Delaware limited liability company, ACS TradeOne Marketing, Inc., a
Delaware corporation, Buck Consultants, LLC, a Delaware limited liability
company, ACS Worldwide Lending Limited, a limited company organized under the
laws of England and Wales, and each other Subsidiary Borrower party thereto from
time to time, the Lenders and Issuers party thereto from time to time, and
Citicorp USA, Inc. (“Citicorp”), as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise specified herein, all capitalized
terms used in this Amendment shall have the meanings ascribed to them in the
Credit Agreement.
WITNESSETH
          WHEREAS, in connection with the investigation relating to the
Company’s historical stock option practices as disclosed in the Company’s press
release dated August 7, 2006 (including the matters disclosed in the Company’s
press release dated November 27, 2006, the “Options Matter”), the Company has
requested a waiver of certain covenants under the Credit Agreement and certain
amendments to the Credit Agreement as herein set forth;
          WHEREAS, the Company, each of the Lenders signatory to an
acknowledgment and consent, in the form set forth as Exhibit A (an
“Acknowledgment and Consent”), and the Administrative Agent have agreed to such
waiver and amendments on the terms and subject to the conditions herein
provided.
          NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
          SECTION 1. Consent and Waiver.
          (a) As of the Effective Date, the Administrative Agent and each Lender
signatory to an Acknowledgment and Consent hereby (i) consent to (A) the
delivery of the Financial Statements required by Section 6.1(a) (Quarterly
Reports) and the related Compliance Certificate required by Section 6.1(c)
(Compliance Certificate) for the Fiscal Quarter ended June 30, 2006 and the
Fiscal Quarter ended September 30, 2006, on or prior to February 14, 2007, and
(B) the delivery of the Financial Statements and related accountant’s report
required by Section 6.1(b) (Annual Reports) and the related Compliance
Certificate required by Section 6.1(c) (Compliance Certificate) for the Fiscal
Year ended June 30, 2006, on or prior to February 14, 2007 and (ii) waive any
Default or Event of

 



--------------------------------------------------------------------------------



 




Default (x) arising from the Company’s failure to comply with Section 6.1(a)
(Quarterly Reports), Section 6.1(b) (Annual Reports) or Section 6.1(c)
(Compliance Certificate) (all such financial statements, reports and
certificates being the “Delayed Reports”); provided that, in each case, the
failure to deliver each of the Delayed Reports within the applicable time period
provided by the Credit Agreement shall have resulted directly or indirectly from
the Options Matter.
          (b) The Administrative Agent and each Lender signatory to an
Acknowledgment and Consent hereby waive any Default or Event of Default under
Section 9.1(c) (Events of Default) solely to the extent that the representations
or warranties made or deemed to have been made pursuant to Section 4.4(a)
(Financial Statements), Section 4.9 (Full Disclosure), Section 6.1(a) (Quarterly
Reports) or Section 6.1(e) (Business Plan) shall prove to have been incorrect
when made or deemed to have been made as a result of a restatement, adjustment
or other modification of the Financial Statements delivered to the
Administrative Agent prior to the Effective Date; provided that such
restatement, adjustment or other modification shall have resulted directly or
indirectly from the Options Matter.
          (c) The Administrative Agent and each Lender signatory to an
Acknowledgment and Consent hereby waive any Default or Event of Default under
Section 9.1(e) (Events of Default), arising from the Company’s or any other
Group Member’s failure to comply with similar reporting covenants under any
other Indebtedness (including any requirement to file any report with the SEC or
to furnish such report to the holders of such Indebtedness) (collectively,
“Similar Reporting Covenants”); provided that (i) such failure to comply shall
have resulted directly or indirectly from the Options Matter and (ii) the
Company and/or such other Group Member, as applicable, shall have delivered all
reports and all other statements required by each such Similar Reporting
Covenant on or prior to February 14, 2007.
          (d) Except as expressly provided in clauses (a), (b) and (c) above,
nothing contained in this Amendment shall be construed as a waiver of any
Default or Event of Default under the Credit Agreement or any other Loan
Document.
          (e) Notwithstanding the Applicable Margin with respect to Revolving
Loans or Applicable Unused Commitment Fee Rate that would otherwise be in
effect, from and after the Effective Date and through the earlier of
(x) February 14, 2007 and (y) the date that any of the Delayed Reports have been
delivered to the Administrative Agent in accordance with the requirements set
forth in the Credit Agreement (as amended by this Amendment) (the “Modification
Termination Date”), (i) “Applicable Margin” shall mean with respect to Revolving
Loans maintained as (1) Base Rate Loans, a rate equal to 0.25% per annum and
(2) Eurocurrency Rate Loans, a rate equal to 1.25% per annum and (ii)
“Applicable Unused Commitment Fee Rate” shall mean 0.375% per annum. Commencing
on the Modification Termination Date, “Applicable Margin” and “Applicable Unused
Commitment Fee Rate” shall each revert to the definition set forth in the Credit
Agreement without giving effect to this Section 1(e) and from and after the
Modification Termination Date, this Amendment shall cease to be of further force
and effect with respect to any Delayed Report that has been delivered.
          (f) Promptly, but in any event within 10 Business Days after delivery
of the Financial Statements for the Fiscal Year ended June 30, 2006, the Company
shall furnish to the Administrative Agent an update of the Projections delivered
by it in accordance with Section 6.1(e) (Business Plan).

2



--------------------------------------------------------------------------------



 



          SECTION 2. Amendments. Subject to the terms and conditions set forth
herein, effective as of the Effective Date, the Credit Agreement (together with
the Exhibits and Schedules thereto) is hereby amended as follows:
          (a) Section 1.1 (Defined Terms) of the Credit Agreement is hereby
amended by inserting the following definitions among the existing definitions
set forth in such Section in alphabetical order:
          “Permitted Unsecured Debt” means unsecured Indebtedness of the Company
which (a) has a maturity date no earlier than six months after the later of
(i) the Term Loan Maturity Date and (ii) the final maturity date applicable to
any Facility Increase outstanding at the time such Indebtedness is incurred,
(b) has market interest rates and fees, (c) has no financial covenants that are
maintenance covenants, (d) has no covenants or events of default that are more
restrictive than those in the Loan Documents, (e) does not require any funds to
be set aside for any redemption, retirement, termination, cancellation, purchase
or other acquisition of such Indebtedness, whether directly or indirectly and
whether to a sinking fund, a similar fund or otherwise and (f) if such
Indebtedness is subordinated to the Obligations, is subordinated to the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent.
          (b) Section 4.13(b) (Use of Proceeds) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:
          (b) The proceeds of the Revolving Loans and the Letters of Credit are
being used by each Revolving Credit Borrower (and, to the extent distributed to
them by such Borrower, each Group Member) solely (i) to refinance all
Indebtedness and other obligations outstanding under the Existing Credit
Agreement, (ii) for the payment of transaction costs, fees and expenses incurred
in connection with this Agreement and the transactions contemplated hereby,
(iii) for working capital and general corporate purposes for itself or any of
its Subsidiaries and (iv) to finance Permitted Acquisitions; provided, however,
that the Revolving Credit Borrowers may use the Revolving Loans from time to
time to make payments permitted under Section 8.5(e) (Restricted Payments) and
to pay costs, fees and expenses incurred in connection therewith, in each case,
to the extent, before and after giving effect to all such payments on any date,
(A) the aggregate principal amount of all such Revolving Loans outstanding at
any time used to make payments permitted under Section 8.5(e) shall not exceed
$500,000,000, (B) the sum of the aggregate principal amount of all such
Revolving Loans outstanding at any time used to make payments permitted under
Section 8.5(e)(i) shall not exceed $350,000,000 and (C) the sum of (1) the
Available Credit and (2) the aggregate amount of cash and Cash Equivalents (free
and clear of all Liens other than Customary Permitted Liens and Liens in favor
of the Administrative Agent for the benefit of the Secured Parties) in excess of
$50,000,000 included in the Consolidated balance sheet of the Group Members as
of such date shall not be less than $300,000,000 (or at any time prior to or on
June 30, 2007, $200,000,000).
          (c) Section 8.1(d) (Indebtedness) of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:
          (d) Renewals, extensions, refinancings and refundings of Indebtedness
permitted by clause (b) or (c) above or this clause (d); provided, however, that
(i) in the case of the Existing Notes, any such renewal, extension, refinancing
or refunding thereof shall

3



--------------------------------------------------------------------------------



 



constitute Permitted Unsecured Debt (provided that, in the case of any extension
of the Existing Notes, the Existing Notes may continue to be secured in
accordance with the terms of the Existing Indenture) and (ii) in the case of any
other Indebtedness, any such renewal, extension, refinancing or refunding shall
be in an aggregate principal amount not greater than the principal amount of,
and on terms no less favorable to any Group Member obligated thereunder,
including as to weighted average maturity and final maturity, than the
Indebtedness being renewed, extended, refinanced or refunded;
          (d) The first paragraph of Section 8.4 (Sale of Assets) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:
          8.4 Sale of Assets
          No Group Member shall sell, convey, transfer, lease or otherwise
dispose of, any of their respective assets or any interest therein (including
the sale or factoring at maturity or collection of any accounts) to any Person,
or permit or suffer any other Person to acquire any interest in any of their
respective assets or issue or sell any shares of their Stock or any Stock
Equivalents (except in the case of the Company, the Company’s Stock or any of
its Stock Equivalents) (any such disposition being an “Asset Sale”), except for
the following:
          (e) Section 8.5(e) (Restricted Payments) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:
          (e) (i) repurchase of additional shares of the Class A Common Stock
and (ii) the prepayment, redemption, purchase, defeasance or other satisfaction
of the Existing Notes, (A) in each case, from the proceeds of (1) any Securities
Repurchase Increase or (2) to the extent permitted under Section 4.13(b),
Revolving Loans and (B) in the case of clause (ii) above, from the proceeds of a
sale by the Company of the Company’s Stock or any of its Stock Equivalent;
provided, however, that the sum of (A) the aggregate principal amount of the
Initial Term Loans used to pay for the Stock Repurchase and (B) the aggregate
principal amount of the additional Term Loans and Revolving Loans (less any
Revolving Loans that are repaid with proceeds of any additional Term Loans) used
for the purposes permitted under this clause (e) shall not exceed
$3,500,000,000; and
          SECTION 3. Conditions to Effectiveness. This Amendment shall become
effective on December 21, 2006 (the “Effective Date”) upon the satisfaction of
each of the following conditions precedent:
          (a) the Administrative Agent shall have received counterparts of this
Amendment executed by each Borrower and the Administrative Agent;
          (b) the Administrative Agent shall have received an Acknowledgment and
Consent duly executed by each Lender constituting the Requisite Lenders; and
          (c) (i) The Lenders shall have received payment of all fees as
required by Section 4 hereof and (ii) the Administrative Agent shall have
received payment of all fees, costs and expenses, including, without limitation,
all fees, costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent) in connection with this Amendment, the Credit Agreement
and each other Loan Document, as required by Section 5 hereof.

4



--------------------------------------------------------------------------------



 



          SECTION 4. Fees. As consideration for the execution of this Amendment
and so long as (i) the condition set forth in Section 3(b) above shall have been
satisfied and (ii) the Administrative Agent shall have executed this Amendment,
the Company, on behalf of each Borrower, agrees to pay to the Administrative
Agent, for the account of each Lender from which the Administrative Agent shall
have received (by facsimile or otherwise) an executed Acknowledgment and Consent
with respect to this Amendment by 5 p.m. (New York time) on December 18, 2006, a
fee equal to 0.05% of the sum of (A) such Lender’s Revolving Credit Commitment
then in effect and (B) the principal amount of such Lender’s Term Loans then
outstanding.
          SECTION 5. Costs and Expenses. As provided in Section 11.3(a) (Costs
and Expenses) of the Credit Agreement, each Borrower jointly and severally
agrees to reimburse the Administrative Agent for all reasonable fees, costs and
expenses, including the reasonable fees, costs and expenses of counsel or other
advisors for advice, assistance or other representation in connection with this
Amendment, to the extent invoiced to the Borrowers no less than one Business Day
prior to the Effective Date.
          SECTION 6. Construction with the Loan Documents.
          (a) On and after this Amendment becoming effective in accordance with
Section 3, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, and each reference in
the other Loan Documents to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as amended or otherwise modified hereby, and this
Amendment and the Credit Agreement shall be read together and construed as a
single instrument. The table of contents, signature pages and list of Exhibits
and Schedules of the Credit Agreement shall be deemed modified to reflect the
changes made by this Amendment.
          (b) Except as expressly amended or otherwise modified hereby, all of
the terms and provisions of the Credit Agreement and all other Loan Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed, including the respective guarantees and security interests granted
pursuant to the respective Loan Documents.
          (c) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Lenders, the
Issuers or the Agents under any of the Loan Documents, nor constitute a waiver
or amendment of any provision of any of the Loan Documents or for any purpose
except as expressly set forth herein.
          (d) This Amendment is a Loan Document.
          (e) This Amendment shall not extinguish or otherwise constitute a
novation of the Obligations outstanding under the Credit Agreement or discharge
or release the Lien or priority of any Loan Document or any other security
therefor or any guarantee thereof. The Credit Agreement and each of the other
Loan Documents shall remain in full force and effect, except as modified hereby
or thereby in connection herewith or therewith.
          SECTION 7. Representations And Warranties. Each Borrower hereby
represents and warrants, on and as of the date hereof, both prior and after
giving effect to this Amendment, that (i) it has taken all necessary actions to
authorize the execution, delivery, and performance of this Amendment, (ii) this
Amendment has been duly executed and delivered by such Borrower, (iii) this
Amendment is the legal, valid and binding obligation of such Borrower,
enforceable against it in accordance with its terms, except as enforceability
may be limited by

5



--------------------------------------------------------------------------------



 




applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles, (iv) each of the representations and warranties made by it
in the Credit Agreement, as amended hereby, and the other Loan Documents, shall
be true and correct in all material respects (other than representations and
warranties in any such Loan Document which expressly speak as of an earlier
date, which shall have been true and correct in all material respects as of such
earlier date) and (v) no Default or Event of Default has occurred and is
continuing (other than any Default or Event of Default expressly waived by
Section 1(a), (b) or (c) of this Amendment).
          SECTION 8. Governing Law. This Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
          SECTION 9. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are attached to the same
document. Delivery of an executed counterpart by telecopy shall be effective as
delivery of a manually executed counterpart of this Amendment.
          SECTION 10. Integration. This Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.
[Signature pages follow]

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            Affiliated Computer Services, Inc.,
ACS Commercial Solutions, Inc.,
ACS Education Services, Inc.,
ACS Enterprise Solutions, Inc.,
ACS HR Solutions, LLC,
ACS Outsourcing Solutions, Inc.,
ACS State & Local Solutions, Inc.,
ACS State Healthcare, LLC,
ACS TradeOne Marketing, Inc.,
     as Borrowers
      By:   /s/ Nancy P. Vineyard         Name:   Nancy P. Vineyard       
Title:   Treasurer        ACS Worldwide Lending Limited,
     as Borrower
      By:   /s/ Nancy P. Vineyard         Name:   Nancy P. Vineyard       
Title:   Treasurer     

[Signature page to Amendment No. 4 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            Buck Consultants, LLC,
     as Borrower
      By:   /s/ Karl W. Lohwater         Name:   Karl W. Lohwater       
Title:   Assistant Secretary     

[Signature page to Amendment No. 4 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  Citicorp USA, Inc.,
as Administrative Agent    
 
           
 
  By:   /s/ James M. Walsh    
 
                Name: James M. Walsh         Title: Vice President and Managing
Director    

[Signature page to Amendment No. 4 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A to
Amendment No. 4, Consent and Waiver
to and under Credit Agreement
Acknowledgement And Consent

To:   Citicorp USA, Inc., as Administrative Agent
388 Greenwich Street, 21st Floor
New York, New York 10013
Attention: James M. Walsh

       Re: Affiliated Computer Services, Inc. - Amendment No. 4, Consent and
Waiver

          Reference is made to the Credit Agreement, dated as of March 20, 2006
(as amended), among Affiliated Computer Services, Inc., a Delaware corporation
(the “Company”), ACS Commercial Solutions, Inc., a Nevada corporation, ACS
Education Services, Inc., a Delaware corporation, ACS Enterprise Solutions,
Inc., a Delaware corporation, ACS HR Solutions, LLC, a Pennsylvania limited
liability company, ACS Outsourcing Solutions, Inc., a Michigan corporation, ACS
State & Local Solutions, Inc., a New York corporation, ACS State Healthcare,
LLC, a Delaware limited liability company, ACS TradeOne Marketing, Inc., a
Delaware corporation, Buck Consultants, LLC, a Delaware limited liability
company, ACS Worldwide Lending Limited, a limited company organized under the
laws of England and Wales, and each other Subsidiary Borrower party thereto from
time to time, the Lenders and Issuers party thereto from time to time, and
Citicorp USA, Inc. (“Citicorp”), as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise specified herein, all capitalized
terms used in this Acknowledgment and Consent shall have the meanings ascribed
to such terms in the Credit Agreement.
          The Company has requested that the Lenders amend the Credit Agreement
and consent to a waiver under the Credit Agreement on the terms described in
Amendment No. 4, Consent and Waiver to and under Credit Agreement (the
“Amendment”), the form of which is attached hereto.
          Pursuant to Section 11.1(a) (Amendments, Waivers, Etc.) of the Credit
Agreement, the undersigned Lender hereby consents to the terms of the Amendment
and authorizes the Administrative Agent to execute and deliver the Amendment on
its behalf.

            Very truly yours,

[Name of Lender]
      By:           Name:           Title:        

Dated as of December __, 2006
[Signature Page to Lender Consent to ACS’ Amendment No. 4, Consent and Waiver]

 